           Case 1:18-cv-00681-RJL Document 127-1 Filed 01/22/20 Page 1 of 4



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681-RJL
                                                             Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,
Defendants.




     DECLARATION OF EDEN P. QUAINTON IN SUPPORT OF OPPOSITION TO
         PLAINTIFF’S MOTION TO DEEM CERTAIN FACTS ADMITTED

        I, Eden P. Quainton, declare under penalty of perjury that the foregoing is true and

correct:

        1.      I am counsel for Defendants Edward Butowsky and Matthew Couch. This

declaration is based upon my personal knowledge and upon information provided to me in my

official capacity.

        2.      Plaintiff served his First Request for Admissions on Defendant Matthew Couch

(the “Couch First RFA’s”) and on Defendant Edward Butowsky (the “Butowsky First RFA’s”)

on October 18, 2019. On November 18, 2019, Defendants provided their responses and

objected on a variety of grounds, including that discovery was ongoing, that the requests were

improper and that they were not capable of being admitted or denied as drafted.

        3.      Following the service of Defendants’ responses to the First RFA’s the parties met

and conferred telephonically on November 23, 2019.




                                                 1
        Case 1:18-cv-00681-RJL Document 127-1 Filed 01/22/20 Page 2 of 4



       4.      Attached as Exhibit 1 hereto is a true and accurate copy of an email from Joshua

Riley to Eden Quainton dated November 23, 2019 following the parties’ meet and confer

conference memorializing certain matters following the conference.

       5.      During their conference, Plaintiff’s counsel noted Defendants’ objections and

indicated that Plaintiff would either restate or withdraw certain objections in light of Defendants’

responses.

       6.      Plaintiff served his Second Request for Admissions on Defendant Matthew Couch

(the “Couch Second RFA’s”) and on Defendant Edward Butowsky (the “Butowsky Second

RFA’s”) on November 27, 2019.

       7.      As set forth on Exhibit 1 hereto, Defendants worked diligently to meet the

deadlines agreed to following the November 23, 2019 meet and confer conference.

       8.      On December 12 2019, Plaintiff took the deposition of Matthew Couch.

       9.      Set forth on Exhibit 2 hereto are true and accurate extracts from the deposition of

Mathew Couch.

       10.     On December 23, 2019, I informed Mr. Riley that, for a variety of reasons beyond

Mr. Butowsky’s control, it would be impossible for him to complete his production by December

23, 2019 but that he was working as diligently as possible to complete the production.

       11.     Set forth on Exhibit 3 hereto is a true and accurate copy of an email from Eden P.

Quainton to Joshua Riley, dated December 23, 2019.

       12.     I continued to work on the production of documents and other matters, including

preparing a Motion for an Extension of Discovery based on, among other things, Mr.

Butowsky’s medical condition, which remained extremely serious and interfered with Mr.




                                                 2
        Case 1:18-cv-00681-RJL Document 127-1 Filed 01/22/20 Page 3 of 4



Butowsky’s ability to meet his obligations, as set forth on Docket No. 97 and as detailed in the

Declaration of Edward Butowsky, dated January 6, 2020.

       13.     With the press of business, Mr. Butowsky’s condition and the holidays, responses

to Plaintiff’s Second RFA’s were not returned by December 27, 2019.

       14.     On January 6, 2020, Mr. Riley informed me that he would be moving to deem

certain facts admitted. I stated that this would be unnecessary in light of the fact that a great

many of the requests were admitted and that the remainder could not be responded to because

they were contradicted given or were otherwise improper.

       15.     Set forth on Exhibit 4 is a true and accurate copy of an email to Joshua Riley

dated January 8, 2020 setting forth certain objections to the Requests for Admissions.

       16.     Set forth on Exhibit 5 is a true and accurate copy of an email from Joshua Riley,

agreeing to revise the Requests for Admissions to Mr. Butowsky.

       17.     I immediately conferred with Mr. Couch and returned the Responses of Matthew

Couch to the Second Couch RFA’s on January 8, 2020 (the “Couch Second RFA Responses”).

       18.     Set forth on Exhibit 6 is a true and accurate copy of an email to Joshua Riley,

dated January 8, 2020.

       19.     I was unable to discuss the RFA’s with Mr. Butowsky, who had been taken to the

emergency room and then to the intensive care unit after his temperature rose to 107 degrees.

       20.     Today, January 22, 2020, Mr. Butowsky was readmitted to the emergency room

after severe post-surgical hemorrhaging.

       21.     Before he was readmitted, I had an opportunity to discuss the responses to the

Requests for Admissions with Mr. Butowsky, which were returned to Plaintiff today.




                                                  3
        Case 1:18-cv-00681-RJL Document 127-1 Filed 01/22/20 Page 4 of 4



       22.     Mr. Couch’s Responses to Plaintiff’s Second Requests for Admissions are set

forth on Exhibit 7 hereto.

       23.     Mr. Butowsky’s Responses to Plaintiff’s Second Requests for Admissions are set

forth on Exhibit 8 hereto.

       24.     The published article by Malia Zimmerman of Fox News specifically attests to the

existence of an FBI investigator – not Sy Hersh’s source – with knowledge of the FBI report

documenting Seth Rich’s communications with Wikileaks.

Executed: January 22, 2020



                                            /s/_Eden P. Quainton______________________
                                            EDEN P. QUAINTON
                                            QUAINTON LAW PLLC
                                            D.C. Bar No. NY0318
                                            1001 Avenue of the Americas, 11th Fl.
                                            New York, NY 10018
                                            212-813-8389
                                            equainton@gmail.com




                                               4
